DETAILED ACTION
This action is responsive to Applicant’s Amendments/Remarks filed 1/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-15 are pending.
Claims 1 and 5 are currently amended.
Claim 15 is new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f)
Such a claim limitation is: “a mode converter” in claims 1 and 5 (and claims dependent thereon). The Examiner cites par. [0037] of the Specification of the instant application, which states: “(the) mode converter 43 includes a coaxial waveguide 37 and a conversion port 38”, as further seen in at least Fig. 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

To clarify the Examiner’s interpretation of the claims herein, the Examiner notes that all claims are replete with functional language that largely define what the apparatus (and its claimed sub-components) does, not what it is. As such, they are given patentable weight to the extent that the prior art would be capable of performing the functions. No controllers configured with special programming to perform specific functions have been claimed, thus the operation of the apparatus (and its claimed sub-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “such that the length of the coaxial waveguide becomes equal to or longer than a wavelength of the microwaves generated” (lines 20-21) is regarded as indefinite claim language in light of the disclosure. In particular, the word “becomes” is a verb that implies that the length of the coaxial waveguide is somehow variable, when the Drawings (particularly Fig. 1, waveguide #37) and Specification appear to show/describe the waveguide as a static structure of predetermined length. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as it read in the previous claim: “such that the length of the coaxial waveguide is equal to or longer than a wavelength of the microwaves generated from the microwave generator”.

Regarding claims 2-4, 11, and 13-15, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Regarding claim 5, the claim limitation “such that the length of the coaxial waveguide becomes equal to or longer than a wavelength of the microwaves generated” (lines 22-23) is regarded as indefinite claim language in light of the disclosure. In particular, the word “becomes” is a verb that implies that the length of the coaxial waveguide is somehow variable, when the Drawings (particularly Fig. 1, waveguide #37) and Specification appear to show/describe the waveguide as a static structure of predetermined length. In the interest of compact and expedited prosecution, the Examiner interprets the limitation as it read in the previous claim: “such that the length of the coaxial waveguide is equal to or longer than a wavelength of the microwaves generated from the microwave generator”.

Regarding claims 6-10 and 12, the claims are rejected at least based upon their dependencies to claim 5, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US Pub. 2012/0160809) in view of Krümmel (US Patent 5,300,901).
The Examiner notes Ishibashi
Regarding claim 1, Ishibashi teaches a microwave plasma source ([0049] and Fig. 1, microwave supply unit #20) that generates microwave plasma by radiating microwaves into a chamber in a microwave plasma processing apparatus ([0049]) for performing a plasma processing in the chamber ([0002]: CVD process), the microwave plasma source comprising: 
a microwave generator ([0049] and Fig. 1, microwave generator #15) that generates microwaves ([0049]); 
a waveguide ([0059] and Fig. 1, waveguide #39) that propagates the microwaves generated by the microwave generator in a TE mode ([0059]); 
a mode converter (see conversion port and coaxial waveguide set forth immediately following) including a conversion port (see annotated Fig. 1 below, structure including mode converter #40 – [0059]) that converts a vibration mode of the microwaves guided from the waveguide from the TE mode into a TEM mode, and a coaxial waveguide ([0053] and Fig. 1, coaxial waveguide #31) that propagates the microwaves from the conversion port toward the chamber and converts a remaining TE mode component into the TEM mode during a propagation of the microwaves ([0059]: microwave of TE mode converted to TEM mode moving from waveguide #39 to coaxial waveguide #31); 

    PNG
    media_image1.png
    210
    366
    media_image1.png
    Greyscale

a planar antenna ([0049] and Figs. 1 and 3, plate shaped slot antenna plate #18) including a plurality of slots ([0049] and Fig. 3, slot holes #17) that radiate the microwaves guided to the coaxial waveguide toward the chamber ([0059]: microwave propagates through holes #17); and 
a microwave transmitting plate ([0049] and Fig. 1, dielectric plate #16) made of a dielectric material ([0051]: dielectric, e.g. quartz or alumina) that transmits the microwaves radiated from the plurality of slots of the planar antenna to the chamber ([0049]: transmits the microwave into the chamber #12), 
wherein the coaxial waveguide is configured to have a structure having a length (see annotated Fig. 1 below, length A) that extends from a bottom surface of a slow-wave plate ([0049] and Fig. 1, wavelength shortening plate #19) provided at a lower end of an inner conductor of the coaxial waveguide (see below) to an upper end of an outer conductor of the coaxial waveguide (see below) where the outer conductor of the coaxial waveguide comes in contact with the waveguide in the mode converter (see below, where #33 meets #39 at the noted position). 

    PNG
    media_image2.png
    207
    496
    media_image2.png
    Greyscale


Ishibashi does not explicitly teach that the length of the coaxial waveguide is (see Examiner’s interpretation of the claim as rejected under 35 U.S.C. 112(b) above) equal to or longer than a wavelength of the microwaves generated from the microwave generator. For clarity, the Examiner notes the wavelength of a 2.45 GHz microwave is approximately 122.4 mm, as stated in par. [0039] of the instant application.
However, Krümmel teaches that the length of the coaxial waveguide is longer than a wavelength of the microwaves generated from the microwave generator (Krümmel – C5, L30-36: length of the coaxial waveguide is about 518 mm, where 518 mm > 122.4 mm, as above). 
Ishibashi and Krümmel both teach microwave plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi with as taught by Krümmel in order to set the reflected power in the coaxial line to be zero, ensuring the entire power is available for ignition and maintenance of the plasma (Krümmel – C5, L30-36).


Modified Ishibashi explicitly teaches the intended uses, as set forth above.

Regarding claim 2, Ishibashi teaches a stub (Ishibashi - [0065] and Fig. 2, stub member #51) that corrects an electric field uniformity in a circumferential direction of the microwaves guided from the mode converter to the planar antenna (Ishibashi - [0071]: microwave can be non-uniformly propagated within the waveguide in the circumferential direction to affect the EM field distribution).


Regarding claim 3, Ishibashi teaches wherein the slow-wave plate (Ishibashi – [0049] and Fig. 1, wavelength shortening plate #19) is made of a dielectric material (Ishibashi – [0053]: dielectric such as quartz or alumina) provided on an upper surface of the planar antenna (Ishibashi – Fig. 1, provided in contact with an upper peripheral edge of antenna plate #18).

Regarding claim 4, Ishibashi teaches that a frequency of the microwaves is 2.45 GHz (Ishibashi – [0058]: about 2.45 GHz).    
To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Ishibashi explicitly teaches the intended use, as above.

Regarding claim 5, Ishibashi teaches a microwave plasma processing apparatus ([0049] and Fig. 1, plasma processing apparatus #11) comprising:
a chamber ([0049] and Fig. 1, processing chamber #12) in which a workpiece is accommodated ([0049] and Fig. 1, substrate W);

a waveguide ([0059] and Fig. 1, waveguide #39) that propagates the microwaves generated by the microwave generator in a TE mode ([0059]); 
a mode converter (see elements set forth immediately following) including a conversion port (see annotated Fig. 1 below, structure including mode converter #40 – [0059]) that converts a vibration mode of the microwaves guided from the waveguide from the TE mode into a TEM mode, and a coaxial waveguide ([0053] and Fig. 1, coaxial waveguide #31) that propagates the microwaves from the conversion port toward the chamber and converts a remaining TE mode component into the TEM mode during a propagation of the microwaves ([0059]: microwave of TE mode converted to TEM mode moving from waveguide #39 to coaxial waveguide #31); 

    PNG
    media_image1.png
    210
    366
    media_image1.png
    Greyscale

a planar antenna ([0049] and Figs. 1 and 3, plate shaped slot antenna plate #18) including a plurality of slots ([0049] and Fig. 3, slot holes #17) that radiate the microwaves guided to the coaxial waveguide toward the chamber ([0059]: microwave propagates through holes #17); and 
e.g. quartz or alumina) that transmits the microwaves radiated from the plurality of slots of the planar antenna to the chamber ([0049]: transmits the microwave into the chamber #12);
a gas supply ([0049] and Fig. 1, gas supply unit #13) that supplies a gas into the chamber ([0049]); and
an exhaust ([0050] and Fig. 1, gas exhaust hole #23 for gas exhaust) that exhausts an atmosphere in the chamber ([0050]), 
wherein the coaxial waveguide is configured to have a structure having a length (see annotated Fig. 1 below, length A) that extends from a bottom surface of a slow-wave plate ([0049] and Fig. 1, wavelength shortening plate #19) provided at a lower end of an inner conductor of the coaxial waveguide (see below) to an upper end of an outer conductor of the coaxial waveguide (see below) where the outer conductor of the coaxial waveguide comes in contact with the waveguide in the mode converter (see below, where #33 meets #39 at the noted position). 

    PNG
    media_image2.png
    207
    496
    media_image2.png
    Greyscale


is (see Examiner’s interpretation of the claim as rejected under 35 U.S.C. 112(b) above) equal to or longer than a wavelength of the microwaves generated from the microwave generator. For clarity, the Examiner notes the wavelength of a 2.45 GHz microwave is approximately 122.4 mm, as stated in par. [0039] of the instant application.
However, Krümmel teaches that the length of the coaxial waveguide is longer than a wavelength of the microwaves generated from the microwave generator (Krümmel – C5, L30-36: length of the coaxial waveguide is about 518 mm, where 518 mm > 122.4 mm, as above).
Ishibashi and Krümmel both teach microwave plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Ishibashi with as taught by Krümmel in order to set the reflected power in the coaxial line to be zero, ensuring the entire power is available for ignition and maintenance of the plasma (Krümmel – C5, L30-36).

To clarify the record, the claim limitations “in which a workpiece is accommodated”, “that generates microwaves”, “that propagates the microwaves generated by the microwave generator in a TE mode”, “that converts a vibration mode of the microwaves guided from the TE mode into a TEM mode”, “that propagates the microwaves from the conversion port toward the chamber and converts a remaining TE mode component into the TEM mode during a propagation of the microwaves”, “that radiate the microwaves guided to the coaxial waveguide toward the chamber”, “that 
Modified Ishibashi explicitly teaches the intended uses, as set forth above.

Regarding claim 6, Ishibashi teaches a stub (Ishibashi - [0065] and Fig. 2, stub member #51) that corrects an electric field uniformity in a circumferential direction of the microwaves guided from the mode converter to the planar antenna (Ishibashi - [0071]: microwave can be non-uniformly propagated within the waveguide in the circumferential direction to affect the EM field distribution).
To clarify the record, the claim limitation “that corrects an electric field uniformity in a circumferential direction of the microwaves guided from the mode converter to the planar antenna” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Ishibashi explicitly teaches the intended use, as above.

Regarding claim 7, Ishibashi teaches wherein the slow-wave plate (Ishibashi – [0049] and Fig. 1, wavelength shortening plate #19) is made of a dielectric material 

Regarding claim 8, Ishibashi teaches that a frequency of the microwaves is 2.45 GHz (Ishibashi – [0058]: about 2.45 GHz).    
To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Ishibashi explicitly teaches the intended use, as above.
 
Regarding claim 9, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). The modified Ishibashi apparatus would be capable of performing the intended use since Ishibashi teaches its applicability to a plasma CVD process (Ishibashi – [0002]).

Regarding claim 10, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. In particular, claim 5 (from which the instant claim ultimately depends) includes “a gas supply that supplies a gas into the chamber”. The gas supply is a structural limitation of the claim and, as above, the supplying of the gas is merely an intended use of the gas supply, and thus not a structural limitation. See MPEP 2114(II). The modified Ishibashi 

Regarding claim 13, Ishibashi does not teach the limitation wherein the length of the coaxial waveguide is equal to or longer than 122.4 mm.  
However, Krümmel teaches wherein the length of the coaxial waveguide is equal to or longer than 122.4 mm (Krümmel – C5, L30-36: coaxial waveguide length of about 518 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ishibashi apparatus to have a length of 518 mm in order to set the reflected power in the coaxial line to be zero, ensuring the entire power is available for ignition and maintenance of the plasma (Krümmel – C5, L30-36).  

Regarding claim 14, Ishibashi teaches that a frequency of the microwaves is 2.45 GHz (Ishibashi – [0058]: about 2.45 GHz).    
To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Ishibashi explicitly teaches the intended use, as above.

Regarding claim 15, Ishibashi teaches wherein the stub (Ishibashi - [0065] and Fig. 2, stub member #51) is configured to adjust a distance between a tip end of the stub and the inner conductor of the coaxial waveguide (Ishibashi - [0065]: configured to 
To clarify the record, the entire claim is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended uses. See MPEP 2114(II). Ishibashi explicitly teaches the intended use, as above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US Pub. 2012/0160809) and Krümmel (US Patent 5,300,901), as applied to claims 1-10 and 13-15 above, and further in view of Ishibashi (US Pub. 2014/0262034, hereafter – “Ishibashi ‘034”).
The limitations of claims 1-10 and 13-15 are set forth above.
Regarding claim 11, Ishibashi teaches wherein the coaxial waveguide includes a rod-like inner conductor (Ishibashi – [0053] and Fig. 1, inner conductor #32) and a cylindrical outer conductor (Ishibashi – [0055] and Fig. 1, outer conductor #33) concentrically arranged with the inner conductor (see Figs. 1 and 2).
Modified Ishibashi does not teach wherein the coaxial waveguide includes a hollow rod-like inner conductor, nor wherein a gas from the gas supply is flowed through the inner conductor to the chamber.  
However, Ishibashi ‘034 teaches wherein the coaxial waveguide includes a hollow rod-like inner conductor (‘034 – [0092] and Fig. 1, inner conductor #68) and a cylindrical outer conductor (‘034 – [0092] and Fig. 1, outer conductor #70) concentrically 
Modified Ishibashi and Ishibashi ‘034 both teach microwave plasma CVD apparatuses, and are thus considered to be analogous art.  It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Ishibashi apparatus with the inner conductor and gas supply path as taught by Ishibashi ‘034 in order to prevents abnormal electric discharge in the vicinity of an inlet of a gas flow path may be prevented (‘034 – [0020]).

Regarding claim 12, Ishibashi teaches wherein the coaxial waveguide includes a rod-like inner conductor (Ishibashi – [0053] and Fig. 1, inner conductor #32) and a cylindrical outer conductor (Ishibashi – [0055] and Fig. 1, outer conductor #33) concentrically arranged with the inner conductor (see Figs. 1 and 2).
Modified Ishibashi does not teach wherein the coaxial waveguide includes a hollow rod-like inner conductor, nor wherein a gas from the gas supply is flowed through the inner conductor to the chamber.  
However, Ishibashi ‘034 teaches wherein the coaxial waveguide includes a hollow rod-like inner conductor (‘034 – [0092] and Fig. 1, inner conductor #68) and a cylindrical outer conductor (‘034 – [0092] and Fig. 1, outer conductor #70) concentrically arranged with the inner conductor (see Fig. 1), and a gas from a gas supply is flowed through the inner conductor to a chamber (‘034 – [0096] and Fig. 1, hollow gas flow path #84 supplying chamber #10 with gas from source #86).
.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection relies on Ishibashi in view of Krümmel, while Applicant’s arguments apply to Ishibashi only. Applicant merely asserts that Krümmel fails to remedy the deficiencies of Ishibashi regarding the amended claims (Remarks, pg. 9), but has provided no justification for said assertion. As is set forth above, Ishibashi in view of Krümmel fully teaches all of the limitations of at least claims 1 and 5, relying on the specific teachings of the waveguide length as taught by Krümmel.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718